      Case 3:19-cv-00157-AC          Document 40         Filed 06/23/20   Page 1 of 1




 1

 2

 3
 4

 5
 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                  FOR THE DISTRICT OF OREGON
 9
                                        PORTLAND DIVISION
10
11   TIFFANY HOPKINS,                                      Case No. 3:19-CV-157

12                   Plaintiff,                            ORDER GRANTING MOTION TO
                                                           DISMISS
13            V.

14
     GENESIS FS CARD SERVICES, INC.,
15
                   Defendant.
16
17
              Pursuant to the Stipulated Motion to Dismiss, and good cause appearing;
18

19            IT IS HEREBY ORDERED:

20            Dismissing this action with prejudice, each side to bear their own attorneys' fees and
21
     costs.
22
              Dated this~ day of June, 2020.
23
24
25
26
27
28
                                                     1
